Citation Nr: 0211773	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.

(The issue of entitlement to service connection for Hepatitis 
C secondary to Agent Orange exposure will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Marine Corps from 
November 1966 to November 1970, including duty in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in part, denied the appellant's 
skin claim at issue.  The Board remanded the case for 
additional development in March 2001; the RO has now returned 
the case to the Board for appellate review.

The Board is undertaking additional development on the issue 
of entitlement to service connection for Hepatitis C 
secondary to Agent Orange exposure pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

2.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era.

3.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

4.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service Agent Orange 
exposure and any skin disorder.

5.  None of appellant's currently diagnosed skin disorders 
have been shown to be etiologically or causally related to 
active duty service or any incident therein.


CONCLUSION OF LAW

No skin disorder claimed as a result of exposure to Agent 
Orange has been shown to be incurred in or aggravated by the 
appellant's active duty service, and chloracne is not 
currently shown in the record.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that service connection for a skin disorder, claimed as 
due to exposure in Vietnam to herbicidal agents, including 
Agent Orange, is not warranted.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
Pond v. West, 12 Vet. App. 341, 346 (1999), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) held that "[g]enerally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) and the 
"Veterans Education and Benefits Expansion Act of 2001," Pub 
L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997). Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The appellant contends that he has been diagnosed with 
various skin conditions that are related to his exposure to 
Agent Orange while he was in Vietnam.  He has stated that he 
did not have any skin problems before service and that he had 
boils and cystic acne when he was in Vietnam, conditions that 
have come and gone and returned since then.

Review of the evidence of record reveals that the appellant 
had a period of service in the Republic of Vietnam from 
approximately June 1967 to September 1969.  His service 
medical records include some complaints and symptomatology 
pertaining to skin disease.  In October 1968, the appellant 
was treated for boils on the left foot and a lump under his 
chin.  In early December, he was noted to have a fungus on 
his back.  Later that month, the appellant underwent an air 
crew candidate examination; he was noted to have a "tenia" 
[sic] infection of the back.  In July 1969, the appellant was 
treated for athlete's foot and right hand cellulitis.  In 
February 1970, a subcutaneous nodule was removed from the 
appellant's left posterior thorax.  The associated pathology 
report contains a diagnosis of subcutaneous tissue for the 
removed tissue.  In March 1970, the appellant was thought to 
have a wrist ganglion.  The appellant underwent a separation 
examination in October 1970; the examiner described the 
appellant's skin as normal.  The service medical records are 
devoid of any reference to complaints of, diagnosis of, or 
treatment for, any type of acne, including chloracne.  

The appellant first filed a claim for benefits in November 
1980; the VA Form 21-526 he then submitted contains no 
mention of any skin disorder.  October 1980 VA hospital 
records do not include any mention of a skin disorder.  The 
first mention of acne occurs in the VA Form 21-526 submitted 
by the appellant in May 1998.  He did not provide any 
information concerning medical treatment for any skin 
condition.  In a written statement he submitted in November 
1998, the appellant stated that when he was in Vietnam he 
experienced sores on his right lower leg near the ankle; 
boils under his arms, on his back and in his groin area; and 
acute cystic acne of the left cheek.  In a subsequent 
statement dated in July 2001, the appellant said that 
whatever the cause, whether Agent Orange or bacteria, he 
never had sores on his face and body before he went to 
Vietnam.

Review of the VA medical records in evidence reveals that 
appellant underwent an examination in May 1998.  He gave a 
history of multiple exposures to dioxin in Vietnam and 
reported that he had had a cystic mass removed from his back.  
The appellant stated that he had also developed cystic-like 
masses on his face that had persisted to the present.  On 
physical examination, a cystic mass was noted on the left 
cheek.  There was a well-healed scar under the left scapula 
that measured two centimeters.  The doctor referred the 
appellant for a hepatic consultation examination that was 
conducted in May 1998; the consulting physician noted that 
the appellant had no history of chronic medical disorders.  
On physical examination, the appellant's skin demonstrated no 
icterus, rashes or bruises.

The appellant was later treated at a VA facility in August 
1999; his "current problem list" at that time included 
dermatitis.  Examination of the skin revealed a small raised 
cyst on the back that was consistent with acne.  Several 
other old lesions were noted on right leg, left facial cheek 
and back, but none of them were open or draining lesions.  
The doctor rendered a clinical assessment of dermatitis, 
unchanged.  The doctor also noted that the dermatology clinic 
suspected hydradenitis suppurativa.

The appellant underwent a VA medical examination for hepatic 
pathology in June 2000.  The examiner noted that the 
appellant's skin did not demonstrate any discoloration, 
ecchymosis or spider angiomas.  

The private medical records in evidence include office notes 
from the appellant's family doctor dated from February 2000 
to June 2001.  These notes are mainly concerned with the 
appellant's Hepatitis C infection.  In February 2001, the 
appellant apparently requested a referral for treatment of 
sores/boils all over body.

In July 2001, the appellant was treated at Waters Edge 
Dermatology.  He reported recurrent cystic acne of the face 
on and off for years.  The dermatologist noted that the 
appellant had a history of untreated hidradenitis 
suppurativa.  Physical examination revealed multiple red 
papules, pustules and comedones on the face, upper back and 
chest that were consistent with mixed comedonal and 
inflammatory acne.  The dermatologist rendered a clinical 
assessment of acne, moderate to severe.

The appellant's claim for service connection for a skin 
disorder involving the right leg, the trunk and the face, 
variously diagnosed as chronic dermatitis, hidradenitis 
suppurativa and mixed comedonal and inflammatory acne, 
claimed as due to Agent Orange exposure, must be denied.  The 
appellant did serve in the Republic of Vietnam.  However, 
there is no competent medical evidence showing that he has 
any of the disorders specifically listed at 38 C.F.R. § 
3.309(e).  Neither dermatitis nor hidradenitis suppurativa 
nor mixed comedonal and inflammatory acne is one of the 
presumptive diseases recognized as attributable to Agent 
Orange under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  The only skin disorder entitled to the 
presumption of service incurrence due to Agent Orange 
exposure is chloracne or other acneform disease consistent 
with chloracne.  The evidence does not show such a skin 
disorder; therefore, the appellant is not entitled to a 
presumption that his claimed claimed disorder/symptoms are 
related to exposure to herbicide agents used in Vietnam.  As 
a matter of law, the appellant cannot receive the benefit of 
a rebuttable presumption that the dermatitis, the 
hidradenitis suppurativa or the mixed comedonal and 
inflammatory acne was caused by his exposure to Agent Orange.

However, under Combee, discussed above, even in the absence 
of the statutory Agent Orange presumption, service connection 
may be granted if the evidence establishes that there is a 
connection between an incident of service, including exposure 
to herbicides, and a current disability.  In this case, 
however, there is no such evidence.  The record does not 
reveal that any competent medical examiner has opined that 
any of the appellant's claimed skin symptoms are related to 
any incident of his military service.  Specifically, while 
the appellant was treated for foot boils in October 1968, and 
for a fungal rash of the back in December 1968, the 
conditions were acute and transitory and resolved without any 
residuals.  The lump removed from the appellant's back in 
February 1970 was shown to be subcutaneous tissue on 
examination by a pathologist.  

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant received in-service treatment for different skin 
conditions and that there is no evidence that any of the 
treated skin conditions did not resolve or that there were 
any complications or residuals.  The appellant has not 
provided any evidence, except his opinions contained in his 
written statements, to establish that he suffers from a skin 
disorder related to service, and his statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No competent medical 
opinion has attributed the current complaints or diagnoses to 
the appellant's active service.  Thus, a direct causal link 
between the appellant's claimed skin disorders and active 
duty service or exposure to Agent Orange has not been 
demonstrated.

The Board has considered the doctrine of reasonable doubt in 
the appellant's favor, but, as the preponderance of the 
evidence is against his claim, that doctrine is not for 
application.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA has also issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties under the VCAA to provide notice to, and to assist, 
are met.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Here, the discussions in the rating decision, 
the Statement of the Case (SOC), the Supplemental Statements 
of the Case (SSOC) and the Board's remand informed the 
appellant and his representative what was needed to 
substantiate the claims on appeal and complied with VA's 
notification requirements.

Next, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Pursuant to the Board's remand in March 
2001, the RO, in May 2001, sent the appellant a letter 
explaining the provisions of the VCAA and informed him about 
evidence still needed to support his claim.  The appellant 
thereafter notified the RO that he had been receiving private 
treatment and the RO obtained the pertinent records.  He 
further stated that he had produced all the evidence he 
could.

The appellant has not referenced any unobtained evidence that 
might aid his skin claim or that might be pertinent to the 
bases for denial of his skin claim.  The RO has obtained 
service medical records from the appellant's active duty, as 
well as VA and private medical records.  In addition, he has 
been provided VA medical examinations.  The record now 
contains sufficient medical evidence to fairly decide the 
merits of his skin claim.  See 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication that the evidentiary record is incomplete.

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate this claim that has not been obtained.  The RO 
considered the appellant's skin claim on the merits, and did 
not base its determination as to entitlement to service 
connection on the concept of a well-grounded claim.  The RO 
has also provided the appellant with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his skin claim.

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Moreover, given the 
completeness of the present record which shows substantial 
compliance with the notice and assistance provisions of the 
new legislation the Board finds no prejudice to the appellant 
by proceeding with appellate review.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.



ORDER

Service connection for a skin disorder, claimed as due to 
Agent Orange exposure, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

